Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 26 July 2022 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR 101846748 B1) (references herein made with respect to English Machine Translation attached).

Regarding claim 1, Kim discloses a method for continuously manufacturing a positive electrode for an all-solid-state battery [0020]. In one embodiment, the method comprises attaching a mask layer 3, the second adhesive layer, the reinforcing layer 2, and a first adhesive layer to form an integral film (Fig. 1, [0057]). The film is then provided with through holes using a 14 cm diameter puncher and the first adhesive layer is placed on the current collector 1 [0057]. The film including the mask layer and the reinforcing layer are then bonded by thermal welding at a temperature of 140⁰C and a positive electrode slurry is coated on the film and in the through holes of the film [0057]-[0058]. After the coating step, the mask layer and the second adhesive layer are removed by a physical tearing method and then dried to form a positive electrode 4 (Fig. 1, [0058]).

Kim therefore anticipates the claim limitations “A method of manufacturing a cathode (positive electrode 4) for an all-solid-state battery, the method comprising:
	stacking a protective member (integral film) on a cathode current collector (current collector 1), the protective member including a protective layer (reinforcing layer 2) and a mask layer (mask layer 3) disposed on the protective layer and having a central portion which is an empty space (through holes formed on the film);
	coating the protective member with a cathode material (positive electrode slurry) so that the central portion of the protective member is filled with the cathode material; and
	removing the mask layer to form cathode coating layer.”

Regarding claim 2, Kim anticipates the method according to claim 1 as set forth above. Kim further discloses wherein the mask layer and the reinforcing layer are polyethylene naphthalate (PEN) [0051]. Kim further anticipates the claim limitation “wherein the mask layer includes polyethylene naphthalate (PEN), and wherein the protective layer includes polyethylene naphthalate (PEN).”

Regarding claim 3, Kim anticipates the method according to claim 1 as set forth above. Kim further discloses wherein the mask layer 3 is disposed on top of the reinforcing layer 2 (Fig. 1). Kim therefore anticipates the claim limitation “wherein the mask layer is disposed on an upper surface of the protective layer.”

Regarding claim 4, Kim anticipates the method according to claim 3 as set forth above. Kim further discloses wherein the second adhesive layer is interposed between the reinforcing layer and the mask layer [0057]. Kim therefore anticipates the claim limitation “wherein an adhesive is interposed between the protective layer and the mask layer.”

Regarding claim 6, Kim anticipates the method according to claim 1 as set forth above. Kim further discloses wherein the film is bonded to the current collector by thermal welding at 140 ⁰C [0057]. Kim therefore anticipates the claim limitation “wherein the protective member is stacked on the cathode current collector by applying at least one of heat or pressure.”

Regarding claim 7, Kim anticipates the method according to claim 1 as set forth above.
Kim further discloses wherein the positive electrode slurry fills in the through-holes formed on the film and remains after removing the mask layer (Fig. 1). Kim therefore anticipates the claim limitation “wherein, in the removing the mask layer, the mask layer and the cathode material applied on the mask layer are removed, and the cathode material is maintained in a shape of being inserted into the central portion of the protective layer as the cathode coating layer.”

Regarding claim 8, Kim anticipates the method according to claim 1 as set forth above.
Kim further discloses wherein the thickness of the positive electrode slurry formed in the through holes of the film have a thickness equal to the sum of the thicknesses of the reinforcing layer and the mask layer (Fig. 1). Kim therefore anticipates the claim limitation “wherein a thickness of the cathode material is greater than or equal to a sum of a thickness of the protective layer and a thickness of the mask layer.”

Regarding claim 9, Kim anticipates the method according to claim 1 as set forth above.
Kim further discloses wherein the thickness of the positive electrode slurry formed in the through holes of the film have a thickness greater than the reinforcing layer (Fig. 1). Kim therefore anticipates the claim limitation “wherein a thickness of the cathode coating layer is greater than or equal to a thickness of the protective layer.”

Regarding claim 10, Kim anticipates the method according to claim 1 as set forth above.
Kim further discloses that, after the mask layer is removed, the positive electrode layer (which includes the current collector, the coated material, and the reinforcing material) is punched with a diameter of 15 cm (Fig. 1, [0059]). Kim therefore anticipates the claim limitation “further comprising punching the protective layer, the cathode coating layer, and the cathode current collector after removing the mask layer.”

Regarding claim 11, Kim anticipates the method according to claim 10 as set forth above. Kim further anticipates the claim limitation “ wherein the punching the protective layer, the cathode coating layer, and the cathode current collector is performed at a predetermined interval apart from the central portion of the protective layer, and
	wherein an upper surface and a lower surface of the punched protective layer have any one shape of a circular shape and a polygonal shape” because the punched portion has a predetermined diameter of 15 cm and the punched portion of the protective layer is in a circular  shape (Fig. 1, [0059]-[0060]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 101846748 B1) (references herein made with respect to English Machine Translation attached) in view of Lee (US 2020/0083525 A1).

Regarding claim 5, Kim anticipates the method according to claim 1 as set forth above.
Kim further discloses that the first adhesive layer is interposed between the reinforcing layer and the current collector [0057]. The first adhesive layer is taught to be a polyimide thermoplastic adhesive [0054] and the mask/reinforcing layers are polyethylene naphthalate (PEN) [0051]. Kim therefore anticipates the claim limitation “wherein, in the stacking a protective member, an adhesive layer is interposed between the cathode current collector and the protective member.” 
Kim further teaches that suitable materials for the adhesive layer include thermoplastic adhesives selected from polyimide, polystyrene, and polyvinyl chloride, which are preferably fused by heat [0029]. Kim fails to disclose wherein the adhesive layer includes an ethylene vinyl acetate (EVA) 5copolymer, polyvinyl acetate (PVA), polyethylene (PE), amorphous polypropylene, a thermoplastic elastomer, polyamide, polyester, or combinations thereof. 
Lee discloses a lithium secondary battery comprising a current collector and a separator bonded by an adhesive layer by applying heat and pressure [0051]. The separator is formed of a porous substrate and may be polyethylene naphthalate [0073]. Lee teaches that a suitable adhesive layer for bonding the separator and current collector includes polyimide and polyethylene, among others [0051].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select polyethylene as the material for the first adhesive layer of Kim with a reasonable expectation of success in providing a suitable heat-fusible adhesive for bonding polyethylene naphthalate (of which the reinforcing layer of Kim is comprised) and a current collector. Modified Kim therefore renders obvious the claim limitation “wherein the adhesive layer includes polyethylene (PE).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728    

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728